Exhibit 10.2

 

TIME-BASED RESTRICTED STOCK AWARD

 

WPX ENERGY, INC.

20[XX] TIME-BASED RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”), which contains the terms and
conditions for the Restricted Stock Award referred to in the 20[XX] Restricted
Stock Award Letter delivered in hard copy or electronically to Participant, is
by and between WPX ENERGY, INC., a Delaware corporation (the “Company”) and the
individual identified on the last page hereof (the “Participant”).

 

1.                          Grant of Restricted Stock. Subject to the terms and
conditions of the WPX Energy, Inc. 2013 Incentive Plan or any successor plan, as
amended and restated from time to time (the “Plan”), this Agreement, the Company
hereby grants an award (the “Award”) to the Participant of [Number of Awards
Granted] Shares of Restricted Stock, effective [Grant Date] (the “Effective
Date”).  The number of Shares of Restricted Stock is subject to adjustment under
the terms of this Agreement and the Plan.  The Shares of Restricted Stock shall
be issued in the form of book entry shares in the name of the Participant as
soon as reasonably practicable after the Effective Date, subject to the
restrictions described in this Agreement and the Plan.

 

2.                          Incorporation of Plan and Acceptance of Documents.
The Plan is incorporated by reference and all capitalized terms used herein
which are not defined in this Agreement or in the attached Appendix shall have
the respective meanings set forth in the Plan. The Participant acknowledges that
he or she has received a copy of, or has online access to, the Plan and hereby
accepts the Shares of Restricted Stock subject to all the terms and provisions
of the Plan and this Agreement.  The Participant hereby further agrees that he
or she has received a copy of, or has online access to, the prospectus for the
Plan and hereby acknowledges his or her automatic acceptance and receipt of such
prospectus electronically.

 

3.                          Committee Decisions and Interpretations. The
Participant hereby agrees to accept as binding, conclusive and final all
actions, decisions and/or interpretations of the Committee, its delegates, or
agents, upon any questions or other matters arising under the Plan or this
Agreement.

 

4.                          Voting Rights; Dividends.  Unless otherwise
determined by the Committee in accordance with applicable law, from and after
the Effective Date and prior to any forfeiture of the Shares of Restricted
Stock, the Participant may: (i) exercise full voting rights with respect to the
Shares of Restricted Stock; and (ii) receive, free of all restrictions, all cash
dividends declared with respect to the Shares of Restricted Stock.  Any shares
of Common Stock of the Company issued with respect to the Shares of Restricted
Stock in a stock dividend, stock split or similar event, shall only become
vested and nonforfeitable in the same manner as the Shares of Restricted Stock
in accordance with Paragraph 5, and shall be subject to all terms, restrictions
and conditions described in this Agreement and the Plan that are applicable to
the Shares of Restricted Stock.

 

5.                          Vesting; Legally Binding Rights.

 

(a)                     The Award shall not be vested as of the Effective Date
and shall be forfeitable unless

 

1

--------------------------------------------------------------------------------


 

and until otherwise vested pursuant to the terms of this Agreement.

 

(b)                     Except as otherwise provided in Subparagraphs 5(c) —
5(g) below, the Participant shall vest in one-third of the Shares of Restricted
Stock on [XX], in one-third of the Shares of Restricted Stock on [XX], and in
the final one-third of the Shares of Restricted Stock on [XX] (each such date, a
“Maturity Date”), but only if the Participant remains an active employee of the
Company or any of its Affiliates from the Effective Date through such Maturity
Date.

 

(c)                      If the Participant dies prior to the final Maturity
Date while an active employee of the Company or any of its Affiliates, the
Participant shall vest in all unvested Shares of Restricted Stock at the time of
such death.

 

(d)                     If the Participant becomes Disabled prior to the final
Maturity Date while an active employee of the Company or any of its Affiliates,
the Participant shall vest in all unvested Shares of Restricted Stock at the
time the Participant becomes Disabled.

 

(e)                      If the Participant experiences a Separation from
Service prior to the final Maturity Date and within two years following a Change
in Control, either voluntarily for Good Reason or involuntarily (other than due
to Cause), the Participant shall vest in all unvested Shares of Restricted Stock
upon such Separation from Service.

 

(f)                       If the Participant experiences an involuntary
Separation from Service prior to the final Maturity Date and the Participant
either receives benefits under a severance pay plan or program maintained by the
Company or any of its Affiliates or receives benefits under a separation
agreement with the Company or any of its Affiliates, the Participant shall vest
in all unvested Shares of Restricted Stock upon such Separation from Service.

 

(g)                      If the Participant experiences an involuntary
Separation from Service prior to the final Maturity Date due to a sale of a
business or the outsourcing of any portion of a business, the Participant shall
vest in all unvested Shares of Restricted Stock upon such Separation from
Service, but only if the Company or any of its Affiliates failed to make an
offer of comparable employment, as defined by a severance pay plan or program
maintained by the Company or any of its Affiliates, to the Participant.  For
purposes of this Subparagraph 5(g), a Termination of Affiliation shall
constitute an involuntary Separation from Service, excluding any Termination of
Affiliation that results from a voluntary Separation from Service.

 

6.                          Delivery of Restricted Stock.

 

(a)                     Except as otherwise provided in Subparagraph 6(b),
evidence of book entry shares with respect to Shares of Restricted Stock that
have become vested under Paragraph 5 (other than Subparagraph 5(c)) or, if
requested by the Participant prior to such vesting, a stock certificate with
respect to such Shares of Restricted Stock, shall be delivered to the
Participant as soon as practicable following the date on which the Participant
becomes vested in such Shares of Restricted Stock and satisfies all other
applicable conditions, including but not limited to the withholding obligations
described in Paragraph 7.

 

2

--------------------------------------------------------------------------------


 

(b)                     Evidence of book entry shares with respect to Shares of
Restricted Stock that have become vested upon the Participant’s death pursuant
to Subparagraph 5(c) or, if requested by the executors or administrators of the
Participant’s estate upon vesting, a stock certificate with respect to such
Shares of Restricted Stock, shall be delivered to the executors or
administrators of the Participant’s estate as soon as practicable following the
Company’s receipt of notification of the Participant’s death and the
Participant’s estate’s satisfaction of all other applicable conditions,
including but not limited to the withholding obligations described in Paragraph
7.

 

7.                          Withholding.

 

(a)                     Prior to the delivery to the Participant (or the
Participant’s estate, if applicable) of evidence of book entry shares or a stock
certificate with respect to Shares of Restricted Stock that have become vested,
the Company shall withhold a number of Shares of Restricted Stock for purposes
of satisfying all of the Company’s or any Affiliate’s federal, state and local
tax withholding requirements related thereto (the “Required Withholding”).  The
number of Shares of Restricted Stock included in the Required Withholding shall
be determined in a manner consistent with the Plan and all such Shares of
Restricted Stock shall be valued at their Fair Market Value on the date the
withholding obligation arises.

 

(b)                     If the Participant makes an election under
Section 83(b) of the Code (as described in Paragraph 10), the Participant shall
remit to the Company an amount in cash, or in Shares of Restricted Stock, valued
at their Fair Market Value on the date the withholding obligation arises,
sufficient to satisfy the resulting Required Withholding.

 

8.                          Other Provisions.

 

(a)                     The Participant understands and agrees that Shares of
Restricted Stock and any other payments under this Agreement shall not be used
for, or in the determination of, any other payment or benefit under any
continuing agreement, plan, policy, practice, or arrangement providing for the
making of any payment or the provision of any benefits to or for the Participant
or the Participant’s beneficiaries or representatives, including, without
limitation, any employment agreement, any change of control severance protection
plan, or any employee benefit plan as defined in Section 3(3) of ERISA,
including, but not limited to qualified and non-qualified retirement plans.

 

(b)                     The Participant agrees and understands that, upon
receipt of Shares of Restricted Stock under this Agreement, stock certificates
(or other indicia of ownership) issued may be held as collateral for monies
he/she owes to Company or any of its Affiliates.

 

(c)                      Except as provided in Subparagraphs 5(c) — 5(g), in the
event that the Participant experiences a Separation from Service prior to the
Participant’s becoming vested in the Shares of Restricted Stock under this
Agreement, the Shares of Restricted Stock subject to this Agreement shall be
immediately forfeited and returned to the Company without payment of additional
consideration.

 

3

--------------------------------------------------------------------------------


 

(d)                     The Shares of Restricted Stock and the Participant’s
interest in the Shares of Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise disposed of or encumbered at any time prior to
the Shares of Restricted Stock becoming vested under this Agreement.

 

(e)                      The Participant hereby becomes a party to this
Agreement by accepting the Award electronically or in writing, in accordance
with procedures of the Committee, its delegates, or agents, within 90 days of
grant date. Failure to accept the award within 90 days of the grant date will
result cancellation of the award.

 

(f)                       The Participant hereby acknowledges that nothing in
this Agreement shall be construed as requiring the Committee to allow or comply
with a domestic relations order with respect to this Award.

 

(g)                      If the Participant at any time forfeits any or all of
the Shares of Restricted Stock pursuant to this Agreement, the Participant
agrees that all of the Participant’s rights to and interest in such Shares of
Restricted Stock hereunder shall terminate upon forfeiture without payment of
consideration.

 

(h)               In consideration of the grant of the Award described in
Section 1 above, during the term of employment, and for a period of one (1) year
immediately thereafter, the Participant agrees not to, directly or indirectly,
solicit, recruit, induce, or attempt to recruit, solicit, or induce any employee
or independent contractor of the Company on the Participant’s behalf or on
behalf of or in conjunction with any person or legal entity to work for or
contract with such an entity. Furthermore, other than in performance of assigned
duties for the Company, the Participant agrees not to induce, directly or
indirectly, any employee or independent contractor associated with the Company
to terminate or breach an employment, contractual, or other relationship with
the Company.

 

(i)                         The Committee shall determine whether an event has
occurred resulting in the forfeiture of the Shares of Restricted Stock, in
accordance with this Agreement, and all determinations of the Committee shall be
final and conclusive.

 

(j)                        Nothing in this Agreement or the Plan shall interfere
with or limit in any way the right of the Company or an Affiliate to terminate
the Participant’s employment or service at any time, nor confer upon the
Participant the right to continue in the employ of the Company and/or an
Affiliate.

 

9.                          Notices. All notices to the Company required
hereunder shall be in writing and delivered by hand or by mail, addressed to WPX
Energy, Inc., 3500 One Williams Center, Tulsa, Oklahoma 74172, Attention:  Stock
Administration Department.  Notices shall become effective upon their receipt by
the Company if delivered in the foregoing manner.  To direct the sale of any
Shares issued under this Agreement, the Participant shall contact the Company’s
stock plan administrator, which, as of the Grant Date, is Fidelity Stock Plan
Services.

 

10.                   Section 83(b) Election for Restricted Stock Award; Tax
Consultation.  Under Section 83(a)

 

4

--------------------------------------------------------------------------------


 

of the Code, the Participant will generally be taxed on the Shares of Restricted
Stock subject to this Award on the date such Shares of Restricted Stock vest and
the forfeiture restrictions lapse, based on their fair market value on such
date, at ordinary income rates.  For this purpose, the term “forfeiture
restrictions” means the right of the Company to receive back any Shares of
Restricted Stock subject to this Award that have not vested upon a separation
from service.  Under Section 83(b) of the Code, the Participant may elect to be
taxed on the Shares of Restricted Stock on the Effective Date, based upon their
fair market value on such date, at ordinary income rates, rather than when and
as the Shares of Restricted Stock that have not vested cease to be subject to
the forfeiture restrictions.  If the Participant elects to accelerate the date
on which he or she is taxed on the Shares of Restricted Stock under
Section 83(b), an election (an “83(b) Election”) to such effect must be filed
with the Internal Revenue Service within 30 days from the Effective Date.

 

The Participant understands he or she will incur tax consequences as a result of
acquisition or disposition of the Shares of Restricted Stock.  The foregoing is
only a summary of the federal income tax laws that apply to the Shares of
Restricted Stock under this Agreement and does not purport to be complete.  The
actual tax consequences of receiving or disposing of the Shares of Restricted
Stock are complicated and depend, in part, on the Participant’s specific
situation and may also depend on the resolution of currently uncertain tax law
and other variables not within the control of the Company.  Therefore, the
Participant agrees to consult with any tax consultants he or she thinks
advisable in connection with the acquisition of the Shares of Restricted Stock
and acknowledges that he or she is not relying, and will not rely, on the
Company for any tax advice.

 

If the Participant decides to make an 83(b) Election, it is the Participant’s
responsibility to file such an election with the Internal Revenue Service within
the 30-day period after the Effective Date, to deliver to the Company a signed
copy of the 83(b) Election, and to file an additional copy of such election form
with his or her federal income tax return for the calendar year in which the
Effective Date occurs.

 

 

WPX ENERGY, INC.

 

 

 

By:

 

 

Participant: [Participant Name]

 

5

--------------------------------------------------------------------------------


 

APPDENDIX

 

DEFINITIONS

 

“Affiliate” means all persons with whom the Company would be considered a single
employer under Section 414(b) of the Code and all persons with whom the Company
would be considered a single employer under Section 414(c) of the Code.

 

“Disabled” means a Participant qualifies for long-term disability benefits under
the Company’s long-term disability plan, or if the Company does not sponsor such
a disability plan, the Participant qualifies for Social Security Disability
Insurance under Title II of the Social Security Act.

 

“Separation from Service” means a Participant’s termination or deemed
termination from employment with the Company and its Affiliates.  For purposes
of determining whether a Separation from Service has occurred, the employment
relationship is treated as continuing intact while the Participant is on
military leave, sick leave, or other bona fide leave of absence if the period of
such leave does not exceed six months, or if longer, so long as the Participant
retains a right to reemployment with his or her employer under an applicable
statute or by contract.  For this purpose, a leave of absence constitutes a bona
fide leave of absence only if there is a reasonable expectation that the
Participant will return to perform services for his or her employer.  If the
period of leave exceeds six months and the Participant does not retain a right
to reemployment under an applicable statute or by contract, the employment
relationship will be deemed to terminate on the first date immediately following
such six month period.

 

Notwithstanding the foregoing, if a leave of absence is due to any medically
determinable physical or mental impairment that can be expected to last for a
continuous period of more than six months but less than 12 months, and such
impairment causes the Participant to be unable to perform the duties of the
Participant’s position of employment or any substantially similar position of
employment, a period equal to such Participant’s leave of absence will be
substituted for such six-month period, so long as that period is less than 12
months.  If such an absence exceeds 12 months, then the Participant will be
considered Disabled and Subparagraph 5(d) will govern.

 

A Separation from Service occurs at the date as of which the facts and
circumstances indicate either that, after such date: (A) the Participant and the
Company reasonably anticipate the Participant will perform no further services
for the Company and its Affiliates (whether as an employee or an independent
contractor) or (B) that the level of bona fide services the Participant will
perform for the Company and its Affiliates (whether as an employee or
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed over the immediately preceding
36-month period or, if the Participant has been providing services to the
Company and its Affiliates for less than 36 months, the full period over which
the Participant has rendered services, whether as an employee or independent
contractor.

 

6

--------------------------------------------------------------------------------